Collins, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus by the Honorable John B. Gontrum, Associate Judge of the Circuit Court for Baltimore County.
Petitioner was arrested in Baltimore City charged with assault and disturbance of the peace. Upon being arraigned before the Honorable W. Conwell Smith, Chief Judge of the Supreme Bench of Baltimore City, on March 30, 1950, and after examination by Dr. Manfred S. Guttmacher, psychiatrist for the Supreme Bench, the Court signed an Order as follows:
“Judgment: That the prisoner be confined in the Spring Grove State Hospital for observation and treatment subject to further order of the Court.”
Petitioner requests that the Court determine his present mental condition and asserts that he is being detained *667without due process of law and is being deprived of life, liberty and property, contrary to his constitutional rights.
It was said in Miller v. Superintendent of Spring Grove State Hospital for Insane, 198 Md. 659, 80 A. 2d 898, No. 41, Habeas Corpus, this term, the following which is appropriate here: “The procedure under which a
person confined to a State mental institution may have a redetermination of his mental condition is outlined in the Annotated Code of Maryland (1947 Supplement), Article 59, Section 22, which procedure is by petition directed to the Circuit Court for any. County or to a Court of law of the City of Baltimore. Under this procedure, the petitioner can, if he desires, elect a jury trial. This procedure has not been followed by the petitioner. Bailey v. Superintendent of Spring Grove State Hospital, supra. If petitioner desires to have his present mental condition determined, he should follow the procedure outlined in Article 59, Section 22, supra.”

Application denied, with costs.